Case 2:01-mj-01728-WDW '*~ a

U.S. Department of Justice

United States Attorney
Eastern District of New York

 

 

610 Federal Plaza
F. #2001R02268 Central Islip, New York 11722

February 20, 2020

By Hand and ECF

Honorable Joanna Seybert
United States District Judge
United States District Court
Eastern District of New York
1030 Federal Plaza

Central Islip, New York 11722

Re: United States v. Storage Room Numbers, et al.

Criminal No. 01-MJ-1728 (JS)
Dear Judge Seybert:

The government writes to request an extension of the government’s time to
respond to the unsealing motion filed by Khalid Awan (“Awan”), regarding above-captioned
matter, which is presently due on February 28, 2020. The government requires additional
time to obtain necessary documents and complete its response to Awan’s motion. The
government has not made a prior request for an extension of time.

The sealed search warrant which Awan’s motion seeks to unseal was
originally issued and sealed in the fall of 2001, almost two decades ago. The related criminal
prosecution of Awan, which occurred before the Court, was completed in 2006. See United
States v. Hussain, et al., 10-CR-1328 (JS). In that matter, Awan pled guilty to a superseding
information charging Awan with Access Device Fraud. This Court sentenced Awan to 60
months’ imprisonment. Thereafter, Awan was prosecuted and convicted of, inter alia,
Providing Material Support to Terrorism and was subsequently sentenced to a term of
imprisonment of 168 months. See United States v. Awan, 06-CR-154 (ARR). Indeed, due to
the age of the document which Awan seeks to unseal, the government will need to request
the closed prosecution files from an off-site location in order to review a copy of the warrant.
This process may take several weeks. Accordingly, the government is seeking an
adjournment to allow for time to obtain and review a copy of the warrant.

 

Further, the government respectfully requests that the Court order that the
clerk’s office provide a copy of the sealed warrant to the government. This may allow the
government to obtain a copy of the warrant more quickly.
Case 2:01-mj-01728-WDW Document5 Filed 02/20/20 Page°2 of 2 PagelD #: 14

cc:

Accordingly, because the requested relief does not prejudice Awan in any way
and will allow the government to expeditiously review the warrant and prepare its response
to Awan’s motion, the government respectfully requests an additional 90 days to respond to
Awan’s motion and that the Court direct the clerk’s office provide a copy of the warrant to
the government.

Respectfully submitted,

RICHARD P. DONOGHUE
United States Attorney

By: /s/ Michael R. Maffei
Michael R. Maffei
Assistant U.S. Attorney
(631) 715-7890

Khalid Awan (by mail)
305 Saguenay Avenue

Apartment 2

Oshawa, Ontario L1J2M9, Canada

Appicotions GRANTED.
Crem tat respost due 5[27 2020.

(y ove 6 froze, The Clerk of
oh f shal [ im de the (equested

sealed doctineat C4 & tue (over numert-

SO ORDERED:
/ $ / FOANNA SEYBERT.

/ Joanna Seybert/OSDJ
Dated: 2/2 2oZo
Central Islip, NY

The Clerk of alt shall mache Coy of tas

or del to Mr. Awan,

 

 

 

 

 
